DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered. 

Response to Amendment
2.	Applicant’s amendment filed on 6/08/2022, has been entered and carefully considered.  Claim 13 is added.  Claims 11-13 are currently pending.

Response to Arguments
3.	Applicant’s arguments, filed on 6/08/2022, pages 4-7, with respect to claims 11 and 13, have been fully consider, but they are not persuasive.
	Applicant argues (1) WU fails to teach or suggest the claim limitation: “releasing circuitry configured to release a dedicated uplink bandwidths part (BWP) configuration and a dedicated downlink BWP configuration, upon initiation of a radio resource control (RRC) connection re-establishment”; (2) Wu fails to teach or suggest “configured to apply a common configuration for an uplink BWP and a downlink BWP provided in system information” as recited in claim 11; (3) applicant argues “wherein the common configuration is applied to perform at least one of uplink signal transmission and downlink signal transmission” as recited in claim 13 is allowable.  The examiner respectfully disagrees.
	Regarding the first argument, on page 4 of the Remark, applicant acknowledges that “Wu in paragraph [0060], Wu discloses a RRC connection reestablishment procedure that is performed in response to a radio link failure (RLF). 
Accordingly, the disclosure in paragraph [0060] of Wu that "The above may be applied when the first RRC message configures the UE to release the first DL BWP and/or the first UL BWP" is clearly not directed to a RRC connection establishment procedure, but is instead directed to a RRC connection reestablishment procedure. Moreover, the "RRC Connection Setup message" of Wu is a dedicated message used to establish a signaling radio bearer (SRB), whereas the "first RRC message" of Wu is used to configure the UE to release a dedicated BWP configuration.” However, applicant argues that the "RRC Connection Setup message" and the "first RRC message" of Wu are clearly different messages that are directed to completely different and distinct RRC connection procedures.
Claim 11 recites “release a dedicated uplink bandwidths part (BWP) configuration and a dedicated downlink BWP configuration, upon initiation of a radio resource control (RRC) connection re-establishment”. 
Wu [0006] recites “the present invention, a wireless communication device configurable to handling radio link failure (RKF).” [0060] recites “In response to the RLF, the UE may initiate a RRC connection reestablishment procedure… receive a RRC Connection Reestablishment message in the first DL BWP (e.g. from the first BS). The above may be applied when the first RRC message configures the UE to release the first DL BWP and/or the first UL BWP.” Thus, it is clear that upon the UE detecting a radio link failure (RLF), the UE release the dedicated first DL BWP and/or the dedicated first UL BWP, upon the initiation of a radio resource control (RRC) connection re-establishment. 
	Regarding the second argument, claim 11 recites “configured to apply a common configuration for an uplink BWP and a downlink BWP provided in system information.” Wu [0060-0061] the UE may receive at least one system information block (e.g. system information block (SIB) 1, and/or SIB2) (i.e., common information broadcasted from the first BS [0052]. The MIB or one of the at least one SIB may include a third RACH configuration configuring third RACH resources for the UE to perform the RA procedure in the first UL BWP. The UE transmits the RA preamble in the first UL BWP to the first BS using the third RACH resources. The UE may receive a random access response (RAR) in the first DL BWP (e.g. from the first BS). That is, the UE applies the RACH configuration (a common configuration) for an UL BWP and a DL BWP provided in system information.
Regarding the third argument, claim 13 is moot in view of new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chih-Hsiang Wu (US 2019/0045571), hereinafter Wu. 
Regarding Claim 11, Wu teaches a user equipment (UE) comprising: 
releasing circuitry ([Para. 0020-0022] Fig. 2 shows a schematic diagram of a communication device 20 (i.e., UE) including a processing circuit 200) configured to release a dedicated uplink bandwidths part (BWP) configuration and a dedicated downlink BWP configuration, upon initiation of a radio resource control (RRC) connection re-establishment ([Para. 0041, 0060, 0079-0080] describes in response to the RLF, the UE may initiate a RRC connection reestablishment procedure. Where, the UE receive a RRC Connection Reestablishment message in the first DL BWP (e.g. from the first BS). The above may be applied when the first RRC message configures the UE to release the first DL BWP and/or the first UL BWP (dedicated BWP) upon initiate a RRC connection reestablishment procedure); and 
control circuitry ([Para. 0020-0022] Fig. 2 shows a schematic diagram of a communication device 20 (i.e., UE) including a processing circuit 200) configured to apply a common configuration for an uplink BWP and a downlink BWP provided in system information ([Para. 0052-0054, 0060-0061] the UE may receive a first RRC message including the system information block [0049] broadcast by the first BS in the second DL BWP (i.e., common configuration in the SIB broadcasted by the first BS). The common information may include a third RACH configuration configuring third RACH resources for the UE to perform the RA in the first UL BWP. The UE transmits the RA preamble in the first UL BWP to the first BS using the third RACH resources, and receives a random access response (RAR) in the first DL BWP (e.g. from the first BS). That is, the UE applies the common configuration for an UL BWP and a DL BWP provided in system information.).
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 13, Wu teaches wherein the common configuration is applied to perform at least one of uplink signal transmission and downlink signal transmission ([Para. 0052, 0060-0061] the RACH configuration in at least one system information block broadcast by the first BS (i.e., common configuration) on the second DL BWP and the UE applies the RACH configuration (i.e., common configuration) to transmit the RA preamble in the first UL BWP (i.e., uplink signal transmission and receives a random access response (RAR) in the first DL BWP (e.g. from the first BS (i.e., downlink signal transmission). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170086254, Lee et al. discloses Method for handling of data transmission and reception for senb related bearer release at a user equipment in a dual connectivity system and device therefor.
US 20180359669, Fujishiro et al. discloses Methods, systems, and products for monitoring conferences.
US 20190068331, Lee et al. discloses Method for executing harq in wireless communication system and device therefor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413              

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413